 

Exhibit 10.1

 



APPOINTMENT AND STANDSTILL AGREEMENT

 

This Appointment and Standstill Agreement (this “Agreement”), dated July 3,
2018, is by and among the persons listed on Schedule A (collectively, the
“Nokomis Group”, and individually a “Member” of the Nokomis Group) and WidePoint
Corporation (the “Company”).

 

WHEREAS, the Nokomis Group currently beneficially owns 12,774,251 shares of the
common stock, par value $0.001 per share, of the Company (the “Common Stock”),
which represents approximately 15.4% of the outstanding shares of Common Stock
reported by the Company in its Quarterly Report on Form 10-Q for the quarter
ended March 31, 2018.

 

WHEREAS, the Nominating and Corporate Governance Committee (the “Nominating
Committee”) of the Company’s Board of Directors (the “Board”), and the Board,
have determined not to re-nominate James Ritter and George Norwood to serve as
members of the Board such that their respective terms as members of the Board
shall expire at the 2018 annual meeting of stockholders of the Company (the
"2018 Annual Meeting") and there shall be two (2) vacancies on the Board unless
new directors are appointed to the Board prior to the 2018 Annual Meeting as
provided in this Agreement.

 

WHEREAS, the Board desires to enter this Agreement in order to provide for an
appointment process for the two vacant Class III Board seats (the “Vacancies”)
created by the decision not to re-nominate James Ritter and George Norwood to
serve as members of the Board.

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.       Board Appointment Process.

 

(a)       The Company’s Board agrees, upon execution of this Agreement and
subject to the terms set forth in this Agreement, to cause the two Vacancies on
the Board to be filled in the manner set forth below:

 

(i)The Nokomis Group shall be entitled to submit to the Board and Nominating
Committee an individual to serve as a Class III member of the Board, which
individual shall be “independent” as defined in accordance with the listing
standards of the NYSE American and shall not have previously been a director of
the Company and which individual shall (a) meet the standards and criteria
applied by the Company in nominating and appointing directors, (b) have relevant
financial and business experience, (c) be mutually satisfactory to the Nokomis
Group and the Board, provided that the approval of the Board shall not be
unreasonably withheld or delayed and any determination by the Board that a
recommended person does not meet (a) or (b) must be reasonably substantiated by
the Board, and (d) execute and deliver a joinder to this Agreement and agree to
be bound by the terms hereof applicable to the Nokomis Designee (as defined
below); provided, further, that the appointment of any director shall be subject
to the Board’s exercise of its fiduciary duties and satisfactory completion of
its customary due diligence process (including its review of a questionnaire for
directors and director nominees, a background check and interviews). To the
extent that any person recommended by the Nokomis Group pursuant to this Section
is not approved by the Board consistent with this provision, then the Nokomis
Group shall have the right to recommend additional person(s) until one is
approved by the Board to serve as a Nokomis Designee (as defined below). Upon
submission of one individual nominee satisfying the criteria set forth herein,
the Board shall appoint such nominee as a Class III director of the Company
effective immediately (a “Nokomis Designee”). The Company's Board shall further
nominate the Nokomis Designee on the Company's slate of director nominees for
election at the 2018 Annual Meeting or 2019 annual meeting of stockholders of
the Company (the "2019 Annual Meeting") as a Class III director with a term
expiring at the 2021 annual meeting of the Company’s stockholders, as practical
depending on the timing of the appointment and the filing of the Company’s proxy
statement with respect to such meeting with the Securities and Exchange
Commission, and shall solicit stockholder support for the election of the
Nokomis Designees in the same manner and to the same degree as for all other
Company nominees. In the event the Nokomis Designee shall be appointed to the
Board prior to the date of the 2018 Annual Meeting of Stockholders, the Board
shall temporarily increase the size of the Board to accommodate the appointment
of the Nokomis Designee.

 



 1 

 

 

(ii)The Board and the Nokomis Group shall, acting reasonably and in good faith,
mutually agree on one individual to serve as a Class III member of the Board,
which individual shall be “independent” as defined in accordance with the
listing standards of the NYSE American and shall not have previously been a
director of the Company and shall (a) meet the standards and criteria applied by
the Company in nominating and appointing directors and (b) have relevant
financial and business experience, (c) be mutually satisfactory to the Nokomis
Group and the Board; provided, further, that the appointment of any director
shall be subject to the Board’s exercise of its fiduciary duties and
satisfactory completion of its customary due diligence process (including its
review of a questionnaire for directors and director nominees, a background
check and interviews). Upon the mutual agreement of one individual nominee
satisfying the criteria set forth herein, the Board shall appoint such nominee
as a Class III director of the Company effective immediately (the “Mutual
Designee”). The Company's Board shall further nominate the Mutual Designee on
the Company's slate of director nominees for election at the 2018 or 2019 Annual
Meeting as a Class III director with a term expiring at the 2021 annual meeting
of the Company’s stockholders, as practical depending on the timing of the
appointment and the filing of the Company’s proxy statement with respect to such
meeting with the Securities and Exchange Commission, and shall solicit
stockholder support for the election of the Mutual Designee in the same manner
and to the same degree as for all other Company nominees. In the event the
Mutual Designee shall be appointed to the Board prior to the date of the 2018
Annual Meeting of Stockholders, the Board shall increase the size of the Board
to accommodate the appointment of the Mutual Designee. In the event that the
parties are unable to mutually agree on a Mutual Designee prior to January 2,
2019, the Board shall temporarily appoint Wes Cummins or Brett Hendrickson to
the Board until such time as the parties can mutually agree on one suitable and
capable individual other than Wes Cummins or Brett Hendrickson and the Nokomis
Group agrees to cause Wes Cummins or Brett Hendrickson, as applicable, to resign
from the Board upon the selection of a mutually agreeable replacement. In the
event Wes Cummins or Brett Hendrickson, as applicable, is elected to the Board,
he shall execute and deliver a joinder to this Agreement and agree to be bound
by the terms hereof applicable to a Nokomis Designee be considered a “Nokomis
Designee” under this Agreement. In the event the Mutual Designee shall be
appointed to the Board prior to the date of the 2018 Annual Meeting of
Stockholders, the Board shall temporarily increase the size of the Board to
accommodate the appointment of the Mutual Designee.

 



 2 

 

 

(b)       At any time while serving as a member of the Board, the Nokomis
Designee or Designees shall resign as a member of the Board immediately at the
written request of the Board if (i) the Nokomis Group does not own, in the
aggregate, shares of Common Stock equal to at least 7.5% of the outstanding
shares of Common Stock (based on the number of shares of Common Stock most
recently identified as outstanding in (x) any of the Company’s Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or
definitive proxy statement on Schedule 14A, in each case, as filed by the
Company with the Securities and Exchange Commission (“SEC”), or (y) a written
notice by the Company to the Nokomis Group) or (ii) the Board (acting through a
resolution of a majority of its members) determines that any Member of the
Nokomis Group has materially breached the terms of this Agreement and has failed
to cure such breach within 15 calendar days following written notice from the
Company to such Member describing such breach in reasonable detail.

 

(c)       During the Covered Period (as defined in Section 5(a)), each Member of
the Nokomis Group shall, and shall cause each “affiliate” and “associate” (as
such terms are defined in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of such Member of the
Nokomis Group (collectively and individually the “Nokomis Affiliates”) to, cause
all shares of Common Stock beneficially owned, directly or indirectly, by it to
be present for quorum purposes and to be voted at any meeting of stockholders or
at any adjournments or postponements thereof, and to consent in connection with
any action by consent in lieu of a meeting, (i) in favor of each director
nominated and recommended by the Board for election at any such meeting, (ii)
against any stockholder nominations for director that are not approved and
recommended by the Board for election at any such meeting, (iii) against any
proposals or resolutions to remove any member of the Board and (iv) in
accordance with the Board’s recommendation for each other proposal if a Nokomis
Designee has voted for, or abstained from voting on, such proposal
recommendation in its capacity as a director; provided, however, that to the
extent that the recommendation of either Institutional Shareholder Services Inc.
(“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”) differs from the Board's
recommendation with respect to any matter other than the election of directors
to the Board, the Nokomis Group shall have the right to vote in accordance with
the recommendation of ISS or Glass Lewis with respect to such matters.

 



 3 

 

 

(d)       The Nokomis Group and the Nokomis Designees agree to provide to the
Company information required to be disclosed for directors, candidates for
directors and their affiliates and representatives in a proxy statement or other
filings under applicable laws, regulations or stock exchange rules or listing
standards, information in connection with assessing the eligibility,
independence and other criteria applicable to directors and information on
compliance with applicable laws or regulations, in each case, to the extent such
information is being requested of all directors of the Company, including a
fully completed copy of the Company’s director questionnaire in the form
provided to all directors of the Company and such other information as
reasonably requested by the Company from time to time with respect to the
Nokomis Group and the Nokomis Designees.

 

(e)       At all times while serving as a director of the Company, the Nokomis
Designees will receive the same benefits of directors’ and officers’ insurance
and any indemnity and exculpation arrangements available generally to the other
non-executive members of the Board and the same compensation and other benefits
for service as a director as the compensation and other benefits received by the
other non-executive members of the Board.

 

(f)       Except as otherwise set forth in this Section 1(f), at all times while
serving as a member of the Board, the Nokomis Designees shall comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to members of the Board (as may be amended from time to time for all
directors). Upon the request of a Nokomis Designee, the Company shall make
available to the Nokomis Designees copies of all such policies, procedures,
processes, codes, rules, standards and guidelines that are in writing and in
effect as of the date of such request. At all times while a Nokomis Designee is
serving as a member of the Board, (i) the Nokomis Designees shall not disclose
to the Nokomis Group, any Nokomis Affiliate or any Third Party (as defined in
Section 2(a)(ii)) any confidential information of the Company and (ii) each
Member of the Nokomis Group shall not, and shall cause the Nokomis Affiliates
not to, seek to obtain confidential information of the Company from the Nokomis
Designees.

 

(h)       If during the Covered Period, a Nokomis Designee is unable or ceases
to serve on the Board due to a Nokomis Designee’s death, disability or
resignation (other than a resignation pursuant to Section 1(b)), then (x) the
Nokomis Group shall have the right to recommend a substitute person to fill the
resulting vacancy, (y) the Board shall promptly appoint such replacement
director to the Board (any such replacement director appointed in accordance
with this Section 1(h) shall thereafter be deemed a “Nokomis Designee” under
this Agreement); provided that such replacement shall not have previously been a
director of the Company and shall (i) meet the standards and criteria applied by
the Company in nominating and appointing directors, (ii) have relevant financial
and business experience, (iii) be mutually satisfactory to the Nokomis Group and
the Board, provided that the approval of the Board shall not be unreasonably
withheld or delayed and any determination by the Board that a recommended
substitute person does not meet (i) or (ii) must be reasonably substantiated by
the Board, and (v) if not a party hereto, execute and deliver a joinder to this
Agreement and agree to be bound by the terms hereof applicable to the Nokomis
Designee; provided, further, that the appointment of any replacement director
pursuant to this Section 1(h) shall be subject to the Board’s exercise of its
fiduciary duties and satisfactory completion of its customary due diligence
process (including its review of a questionnaire for directors and director
nominees, a background check and interviews). To the extent that any substitute
person recommended by the Nokomis Group pursuant to the this Section 1(h) is not
approved by the Board consistent with this provision, then the Nokomis Group
shall have the right to recommend additional substitute person(s) until one is
approved by the Board to serve as a Nokomis Designee.

 



 4 

 

 

(i)        During the Covered Period, the Board will take all necessary steps to
appoint the Nokomis Designees as members of the Corporate Governance and
Nominating Committee and the Compensation Committee of the Board. Other than as
provided in the previous sentence, the Board will determine the membership of
the Board’s committees in accordance with its usual practices.

 

(j)        The Board agrees to use commercially reasonable efforts cause the
Company to hold the 2018 Annual Meeting on or prior to October 1, 2018 and to
hold the 2019 Annual Meeting on or prior to June 30, 2019.

 

(k)       To the extent that, during the Covered Period, the Board elects to
de-stagger the Board such that all directors are elected annually for one year
terms, the Board shall nominate the Nokomis Designee and the Mutual Designee for
election to the Board each year during the Covered Period in the manner set
forth in Section 1(a).

 

2.       Standstill.

 

(a)       During the Covered Period (unless specifically otherwise requested in
writing by the Company, acting through a resolution of a majority of the
Company’s directors), each Member of the Nokomis Group shall not, and shall
cause each Nokomis Affiliate not to (except as expressly set forth in this
Agreement), directly or indirectly, in any manner, alone or in concert with
others:

 

(i)       make, engage in, or in any way participate in, directly or indirectly,
any “solicitation” of “proxies” (as such terms are defined in or used under the
Exchange Act and Regulation 14A thereunder) or consents to vote, or seek to
advise, encourage or influence (including, for the avoidance of doubt, by
encouraging or participating in any “withhold” or similar campaign) any person
with respect to the voting of any securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities
(collectively, “securities of the Company”) with respect to the election or
removal of directors or stockholder proposals, or become a “participant” (as
such term is defined in or used under the Exchange Act and Regulation 14A
thereunder) in any contested solicitation for the election of directors with
respect to the Company (other than a solicitation or acting as a participant in
support of all of the nominees of the Board at any stockholder meeting) or make,
be the proponent of or cause any person to initiate any stockholder proposal
pursuant to Rule 14a-8 under the Exchange Act, the Company’s Bylaws or
otherwise;

 



 5 

 

 

(ii)       form, join, encourage, influence, advise or in any way participate in
any group (within the meaning of Section 13(d)(3) under the Exchange Act) with
any person who is not identified on Schedule A as a Member of the Nokomis Group
or a Nokomis Affiliate (any such person, a “Third Party”) with respect to any
securities of the Company or otherwise in any manner agree, attempt, seek or
propose to deposit any securities of the Company in any voting trust or similar
arrangement, or subject any securities of the Company to any arrangement or
agreement with respect to the voting thereof;

 

(iii)       consciously work in parallel, or otherwise participate in a joint
activity or course of action, with any Third Party (other than the Company)
toward acquiring control or otherwise exercising a controlling influence over
the management and policies of the Company, whether or not pursuant to an
express agreement;

 

(iv)       effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or any of their respective securities (each,
an “Extraordinary Transaction”), provided, however, that this clause shall not
preclude the tender by the Nokomis Group or a Nokomis Affiliate of any
securities of the Company into any tender or exchange offer, or vote with
respect to any Extraordinary Transaction in accordance with Section 1(c);

 

(v)       (A) call, seek to call or request the call of any meeting of
stockholders, including by written consent, (B) seek representation on, or
nominate any candidate to, the Board, except as specifically set forth in
Section 1, (C) seek the removal of any member of the Board, (D) solicit consents
from stockholders or otherwise act or seek to act by written consent, (E)
conduct a referendum of stockholders, or (F) make a request for any stockholder
list or other books and records of the Company, whether pursuant to applicable
law, the Company’s Bylaws or otherwise, except by any Nokomis Designee in his or
her capacity as a director;

 

(vi)       except in connection with the enforcement of this Agreement or
passive participation as a class member in any class action (which, for the
avoidance of doubt, shall not include participation as a name or lead plaintiff)
with respect to any event or circumstance occurring prior to the date of this
Agreement, initiate, encourage or participate in any litigation against the
Company or any of its subsidiaries or their respective directors or officers, or
in any derivative litigation on behalf of the Company, except for testimony in
any legal proceeding that may be required by law;

 



 6 

 

 

(vii)       take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors, the removal of any directors, or to fill any vacancies on
the Board, (B) any material change in the capitalization, stock repurchase
programs and practices or dividend of the Company, (C) any other material change
in the Company’s management, business or corporate structure,

(D) seeking to have the Company waive or make amendments or modifications to the
Company’s Certificate of Incorporation or Bylaws, or other actions that may
impede or facilitate the acquisition of control of the Company by any person,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange, or (F) causing
a class of securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(viii)       make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, any
subsidiary of the Company, the Company’s officers or directors, policies or
affairs, any securities of the Company, the Company’s assets or this Agreement
that is inconsistent with the provisions of this Agreement. For the avoidance of
doubt, nothing herein shall be deemed to limit in any way the ability of the
Nokomis Group to make required filings with the SEC, including amendments to its
Schedule 13D.

 

(ix)       enter into any negotiations, agreements or understandings with any
Third Party with respect to any of the foregoing, or advise, assist, knowingly
encourage or seek to persuade any Third Party to take any action or make any
statement with respect to any of the foregoing, or otherwise take or cause any
action or make any statement inconsistent with any of the foregoing; or

 

(x)       make or in any way advance any request or proposal to amend, modify or
waive any provision of this Agreement other than in a nonpublic and confidential
manner and which nonpublic and confidential request could not reasonably be
expected by the Company to require public disclosure by any party hereto.

 

(b)       Nothing in this Section 2 shall limit the Nokomis Designees, during
the term of any service as a director of the Company, from taking actions solely
in the Nokomis Designees’ capacity as a director of the Company (including
voting on any matter submitted for consideration by the Board, participating in
deliberations or discussions of the Board and making suggestions or raising
issues to the Board; provided that the Nokomis Designee does not breach any
applicable fiduciary duty) and complying with applicable fiduciary duties and
requirements under applicable law for compliance therewith by the members of the
Board including requirements with respect to the disclosure or other treatment
of conflicts of interest and similar circumstances, so long as such actions are
consistent with the Nokomis’s obligations and representations under the other
Sections of this Agreement. Further, nothing in this Section 2 shall restrict
the ability of members of the Nokomis Group from making private statements to
members of the Board or senior members of management of the Company in a manner
that would not be likely to lead to public disclosure by any person of such
statements. Furthermore, notwithstanding the foregoing, but subject to Section 6
hereof, nothing in this Agreement shall prohibit or restrict the members of the
Nokomis Group from taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has jurisdiction over the members of the Nokomis Group or
any of their respective Affiliates or Associates.

 



 7 

 

 

For purposes of this Agreement the terms “person” or “persons” shall mean any
individual, corporation (including any not-for-profit corporation), general or
limited partnership, limited liability or unlimited liability company, joint
venture, estate, trust, association, organization or other entity of any kind or
nature.

 

3.       Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and (b) this Agreement has been duly and
validly authorized, executed and delivered by the Company, constitutes a valid
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles.

 

4.       Representations of the Nokomis Group. Each Member of the Nokomis Group,
jointly and severally, represents and warrants as follows: (a) each Member of
the Nokomis Group has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby, (b) this Agreement has been duly and validly authorized,
executed and delivered by each Member of the Nokomis Group, constitutes a valid
and binding obligation and agreement of each Member of the Nokomis Group and is
enforceable against each Member of the Nokomis Group in accordance with its
terms except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the right of creditors and subject to general equity
principles, (c) the Nokomis Group, together with the Nokomis Affiliates,
beneficially owns, directly or indirectly, an aggregate of 12,774,251 shares of
Common Stock and such shares of Common Stock constitute all of the Common Stock
beneficially owned by the Nokomis Group and the Nokomis Affiliates or in which
the Nokomis Group or the Nokomis Affiliates have any interest or right to
acquire, whether through derivative securities, voting agreements or otherwise,
(d) none of the Nokomis Group or any Nokomis Affiliate has formed, or has any
present intent to form, a group (within the meaning of Section 13(d)(3) under
the Exchange Act) with any Third Party in relation to the Company or securities
of the Company and (e) none of the Nokomis Group or any Nokomis Affiliate has
consciously worked in parallel, or otherwise participated in a joint activity or
course of action, with any Third Party (other than the Company or any of its
officers or directors) toward acquiring control or otherwise exercising a
controlling influence over the management and policies of the Company, whether
or not pursuant to an express agreement.

 



 8 

 

 

5.       Term.

 

(a)       This Agreement is effective as of the date hereof and shall remain in
full force and effect for the period (the “Covered Period”) commencing on the
date hereof and ending on the date that is thirty (30) days prior to the
deadline related to nominations by shareholders of directors for election at the
2020 annual meeting of stockholders of the Company; provided that if (i) the
Company has materially breached the terms of this Agreement and has failed to
cure such breach within 15 calendar days following written notice from the
Nokomis Group to the Company describing such breach in reasonable detail or (ii)
any Member of the Nokomis Group has materially breached the terms of this
Agreement and has failed to cure such breach within 15 calendar days following
written notice from the Company to such Member of the Nokomis Group describing
such breach in reasonable detail, then the Nokomis Group (in the case of any
breach by the Company) or the Company (in the case of any breach by any Member
of the Nokomis Group) may terminate this Agreement on written notice to the
other parties hereto, and this Agreement shall terminate, and the Covered Period
shall end, on the date on which such notice is deemed to be given in accordance
with Section 9.

 

(b)       The provisions of Section 7 through Section 14 shall survive the
termination of this Agreement. The termination pursuant to Section 5(a) shall
not relieve any party hereto from liability for any breach of this Agreement
prior to such termination.

 

6.       Public Announcement and SEC Filing.

 

(a)       The Company shall promptly file a Current Report on Form 8-K reporting
entry into this Agreement in the form of Schedule B and appending or
incorporating by reference this Agreement as an exhibit thereto. The Nokomis
Group shall promptly file an amendment to its Schedule 13D/A with respect to the
Company filed by the Nokomis Group with the SEC, reporting the entry into this
Agreement, amending applicable items to conform to its obligations hereunder.

 

(b)       The Company and the Nokomis Group shall not, and shall cause their
respective affiliates (including, for the avoidance of doubt, the Nokomis
Affiliates) and representatives not to, (i) prior to the issuance of the Form
8-K described above, issue any press release or public announcement regarding
this Agreement without the prior written consent of the other parties hereto,
and (ii) during the Covered Period, make any public statement, disclosure or
announcement with respect to this Agreement or the actions contemplated hereby
that is inconsistent with the initial Form 8-K, except as required by applicable
law or regulation, pursuant to the rules or listing standards of any stock
exchange or with the prior written consent of the other party.

 

(c)       Each of the Company, the Members of the Nokomis Group, and the Nokomis
Designee covenants and agrees that neither it nor any of its respective
subsidiaries, affiliates (including, for the avoidance of doubt, with respect to
the Nokomis Group, the Nokomis Affiliates), successors, assigns, officers, key
employees or directors shall in any way disparage (or cause to be disparaged),
attempt to discredit, make derogatory statements with respect to, or otherwise
call into disrepute, the other parties to this Agreement or such other parties’
subsidiaries, affiliates, successors, assigns, officers (including any current,
future or former officer of a party or a party’s subsidiaries), directors
(including any current, future or former director of a party or a party’s
subsidiaries), employees, agents, attorneys or representatives, or any of their
practices, procedures, business operations, products or services, in any manner.
The restrictions in this Section 6(c) shall not (i) apply in any compelled
testimony or production of information, whether by legal process, subpoena or as
part of a response to a request for information from any governmental authority
with jurisdiction over the party from whom information is sought, in each case,
to the extent required or (ii) prohibit any person from reporting possible
violations of federal law or regulation to any governmental authority pursuant
to Section 21F of the Exchange Act or Rule 21F promulgated thereunder.

 



 9 

 

 

7.       Specific Performance; Forum; Choice of Law. The parties agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with the terms hereof and that such
damage would not be adequately compensable in monetary damages. Accordingly, the
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the state and federal courts located in Fairfax
County, Virginia (collectively, the “Courts”), in addition to any other remedies
at law or in equity, and each party agrees it will not take any action, directly
or indirectly, in opposition to the party seeking relief on the grounds that any
other remedy or relief is available at law or in equity. Each of the parties
hereto agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms of this Agreement by way of
equitable relief. Furthermore, each of the parties hereto irrevocably (a)
consents to submit itself to the personal jurisdiction of the Courts in the
event any dispute arises out of this Agreement or the transactions contemplated
by this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from the Courts, (c)
agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Courts,
(d) waives the right to trial by jury, and (e) consents to service of process by
the United States Postal Service or a reputable overnight mail delivery service,
in each case, signature requested, to the address set forth in Section 9 of this
Agreement or as otherwise provided by applicable law. THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS, INCLUDING WITH RESPECT TO VALIDITY, INTERPRETATION,
EFFECT AND ENFORCEMENT, BY THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

8.       Entire Agreement; Amendment. This Agreement contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof. This
Agreement may be amended only by an agreement in writing executed by the parties
hereto, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 



 10 

 

 

9.       Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if (a)
given by facsimile or email, when such facsimile or email is transmitted to the
facsimile number or email address, if any, set forth below and appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this Section
9:

 



  If to the Company: WidePoint Corporation



7926 Jones Branch Drive, Suite 520

McLean, Virginia 22102



 Facsimile: (443) 782-0096 Attention:Chief Executive Officer    Chief Financial
Officer

 

With a copy (which shall not constitute notice) to:

 

Foley and Lardner LLP

One Independent Drive, Suite 1300

Jacksonville, Florida 32202

Facsimile: (904) 359-8700  Attention: John J. Wolfel



 

If to a Member of the Nokomis Group or a Nokomis Designee: 

Nokomis Capital, L.L.C.

2305 Cedar Springs Road, Suite 420

Dallas, TX 75201



  Facsimile: (972) 590-4109   Attention: Wes Cummins



 

With a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022



 Facsimile: (212) 593-5955  Attention: Aneliya S. Crawford

 

10.       Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby.

 

11.       Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 



 11 

 

 

12.       Counterparts. This Agreement may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or email transmission), each of which shall be deemed to be an
original and all of which together shall constitute a single binding agreement
on the parties, notwithstanding that not all parties are signatories to the same
counterpart.

 

13.       No Third Party Beneficiaries; Assignment. This Agreement is solely for
the benefit of the parties hereto and is not binding upon or enforceable by any
other persons. No party to this Agreement may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment in contravention hereof shall be null and void. Nothing in this
Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons
other than the parties hereto, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party.

 

14.       Interpretation and Construction. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning as the word “shall.” The
words “dates hereof” will refer to the date of this Agreement. The word “or” is
not exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. References herein to either
gender include the other gender. Any agreement, instrument, law, rule,
regulation or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule, regulation or statute as from
time to time amended, modified or supplemented. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution and delivery of this
Agreement, and that it has executed and delivered the same with the advice of
such counsel. Each party cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

 

[Signature Page Follows]

 

 12 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Appointment and
Standstill Agreement or caused the same to be executed by its duly authorized
representative as of the date first above written.

 



  WIDEPOINT CORPORATION                             By:               Its:      
              NOKOMIS CAPITAL, L.L.C.                             By:          
    Its:                                       By: Brett Hendrickson            
                        By:                                       By:    



 



 

 

 13 

 

 

Schedule A

 

Members of Nokomis Group

 

NOKOMIS CAPITAL, L.L.C.

 

Brett Hendrickson

 

 

 

 

 

 14 

 

 

Schedule B

 

Form 8-K

 

 

 

 

 



 15 

